department of the treasury internal_revenue_service washington d c november number release date cc intl br6 wta-n-112983-99 uilc internal_revenue_service national_office field_service_advice memorandum for from steven a musher branch chief cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corporation x corporation y product group a division year sec_1 - issue whether corporation y having elected cost sharing under sec_936 is entitled to the benefits of location_savings as provided in revproc_63_10 if so whether this answer is affected by the fact that corporation x’s major competitors also have manufacturing subsidiaries in puerto rico conclusion as long as revproc_63_10 is in effect the benefit of location_savings as provided in revproc_63_10 applies when the cost plus method of pricing is used in conjunction with a cost sharing election under sec_936 since the rev_proc allocates location_savings to the puerto rican affiliate regardless of whether location_savings would have been so allocated by the market the presence of corporation x’s major competitors in puerto rico does not affect this answer facts corporation x a u s_corporation has a wholly owned subsidiary_corporation y which manufactures product group a in puerto rico product group a represents a type of product that is manufactured in the united_states division of corporation x purchases over of corporation y’s output the remainder is purchased by other divisions of corporation x the transfer prices between division and corporation y are being examined when division bought products from corporation y it resold of them to unrelated parties and retained of them for either retail_sale or integration into other products corporation x characterizes the method used to set prices between corporation y and division as a variant of the resale_price_method corporation x’s method involves starting with the resale prices charged by division to unrelated parties which vary according to whether those parties are manufacturers or distributors and according to the volume of products sold subtracting expenses estimated pincite of the net average sales_price and subtracting the net profit of comparable product group a distributors estimated pincite of the net average sales_price this results in a price to corporation y equal to of the average resale price the service proposes to make a sec_482 allocation of income to corporation x based on a cost plus methodology the regulations apply to the years in issue years and corporation x has not yet elected to apply the sec_482 regulations law and analysis sec_482 provides that the secretary may allocate income deductions credits and allowances between two or more commonly_controlled_organizations_trades_or_businesses in order to prevent evasion of taxes or to clearly reflect the income of any of such organizations trades_or_businesses for taxable years beginning on or before date sec_1 2a e ii establishes the following mandatory order of priority for methods of determining the arm’s length price of tangible_property comparable_uncontrolled_price_method resale_price_method cost plus method and any other appropriate method for taxable years beginning after date and for cases where the taxpayer has elected pursuant to sec_1_482-1 to apply the final sec_482 regulations retroactively sec_1_482-1 provides as follows the arm’s length result of a controlled_transaction must be determined under the method that under the facts and circumstances provides the most reliable measure of an arm’s length result thus there is no strict priority of methods and no method will invariably be considered to be more reliable than others an arm’s length result may be determined under any method without establishing the inapplicability of another method but if another method subsequently is shown to produce a more reliable measure of an arm’s length result such other method must be used similarly if two or more applications of a single method provide inconsistent results the arm’s length result must be determined under the application that under the facts and circumstances provides the most reliable measure of an arm’s length result corporation y has made a cost sharing election pursuant to sec_936 that is it has agreed to bear its portion of the related group’s product_area research expenses and to be treated as owning the nonmarketing intangibles associated with the products it manufactures for purposes of earning a return on such intangibles as a consequence of such election corporation y and corporation x are required to determine the intercompany_pricing of products under the appropriate sec_482 pricing method sec_936 use of the resale_price_method may not be denied merely because the reseller adds more than an insubstantial amount to the value of the products by the use of intangible_property id sec_1_936-6 q a however revproc_63_10 1963_1_cb_490 sets forth guidelines to be followed for the proper application of sec_482 in cases involving the allocation of income and expenses between u s companies and their puerto rican manufacturing affiliates sec_3 of revproc_63_10 provides that in situations where there are no independent prices for the products involved in related_party sales and when the product in question represents a type which is manufactured in the united_states or for which it is reasonable to assume that the mainland affiliate could without incurring a loss have contracted for united_states manufacture the best approximation of the arm's length price is the price necessary to induce a u s manufacturer to produce in the united_states the product in question for the mainland affiliate adjusted for any differences in costs incident to transportation this effectively allocates all income or loss resulting from the choice of puerto rico as the manufacturing venue to the puerto rican affiliate having elected to share the related group’s product_area research expenses pursuant to sec_936 for purposes of being treated as the owner of the nonmarketing intangibles associated with its products corporation y is required to price its products to division1 under an appropriate sec_482 method ie a method which includes a return on the nonmarketing intangibles during the years in issue sec_1_482-2a prioritized the methods of computing transfer prices for tangible_property with a requirement that the higher ranked method be used if the conditions for using that method were met the final sec_482 regulations which taxpayers may elect retroactively require the use of the best_method ie the one which provides the most reliable measure of an arm’s length result when it is available the most reliable method is generally the comparable uncontrolled price cup_method which evaluates whether the amount charged in a controlled_transaction is arm’s length by reference to the amount charged in a comparable_uncontrolled_transaction corporation x and the service agree that cups do not exist for the products manufactured by corporation y although corporation x has characterized its methodology as a variant of the resale_price_method it does not qualify as a resale_price_method because that method requires the utilization of an appropriate_gross_profit_markup expressed as a percentage of sales sec_1_482-2a when net profits are used they introduce many discretionary expenditures that may vary from company to company corporation x has expressed its markup percentage as a percentage of sales but the markup being used is a net profit markup percentage while corporation x’s method might be reasonable under certain facts and circumstances it is a fourth method rather than a resale_price_method neither corporation x nor the service has developed the information necessary to determine an appropriate_gross_profit_markup percentage for product group a distributors and consequently the resale_price_method is unavailable the service proposes to make sec_482 allocations by adjusting the prices for products sold by corporation y to division using a cost plus method which would allow corporation y a markup on its costs plus a return on the value of the nonmarketing intangibles if any this raises the question of whether corporation x should also get the benefit of any location_savings as provided in revproc_63_10 this revenue_procedure provided special rules for applying sec_482 to situations involving u s companies with puerto rican manufacturing affiliates sec_3 of the revenue_procedure states that in instances where no independent prices exist and the product in question represents a type which is manufactured in the united_states or for which it is reasonable to assume that the mainland affiliate could without incurring a loss have contracted for united_states manufacture the best approximation of the arm's length price is the price that would have been necessary to induce a u s manufacturer to produce the goods in question adjusted for any differences in transportation costs in effect the methodology takes the expenditures of the puerto rican entity and adjusts them by any increases or decreases that would have resulted from conducting the activity in the u s and then allows the puerto rican entity a profit margin equivalent to that realized by similar u s manufacturers although revproc_63_10 ante-dated the sec_482 regulations it was generally consistent with those regulations except to the extent that it allocated location_savings to the puerto rican affiliate under a modified cost plus method regardless of whether location_savings would have been allocated to the puerto rican affiliate by the market in revproc_68_22 1968_1_cb_819 the service stated that i n recognition that puerto rican allocation problems arise in a unique factual context the guidelines of revproc_63_10 would continue to be used if the result is more favorable to the taxpayer than the result under the sec_482 regulations in congress made its own determination as to how it wanted income profits to be split between u s entities and their puerto rican manufacturing affiliates in essence sec_936 offers puerto rican manufacturers and their u s affiliates the choice of splitting their total combined income or paying an appropriate share of product_area research expenses and receiving a return on the manufacturing intangibles portion of the arm’s length price of the products sec_936 specifically provides that a company electing cost sharing shall determine its intercompany_pricing under the appropriate sec_482 method because the cost-plus location_savings method of revproc_63_10 is not a method provided in the sec_482 regulations the automatic allocation of location_savings to a puerto rican affiliate is arguably contrary to sec_936 the legislative_history of sec_936 is not clear whether revproc_63_10 should continue to apply in setting prices after a cost sharing election the conference_report on tefra h_r rep 97th cong 2d sess p contains a paragraph discussing pricing after a cost sharing payment is made the paragraph concludes with the following sentence the regulations under sec_482 and internal_revenue_service revenue procedures revenue_procedure as amplified by revenue_procedure will continue to apply except to the extent modified by the election there are two ways to interpret this sentence one interpretation is that the application of revproc_63_10 would need to be modified to reflect the fact that after a cost sharing election the island_affiliate would be the owner of the manufacturing intangibles in all other respects the rev_proc would continue to apply because the sentence falls under a section specifically dealing with pricing after a cost sharing election has been made it could be argued that congress intended the special benefits of revproc_63_10 as confirmed by revproc_68_22 to continue to apply after tefra in connection with calculating transfer prices a second interpretation of the legislative_history is that because the quoted sentence does not specifically mention location_savings the cost-plus pricing method of revproc_63_10 would be modified eliminated by a sec_936 election specifically by the provision in sec_936 stating that if an election of the cost sharing method is in effect the electing_corporation must determine its intercompany_pricing under the appropriate sec_482 method subject_to certain expressly provided flexibility regarding the resale_price_method in light of the ambiguity of the legislative_history one could conclude that the language of the statute should stand on its own ie the electing_corporation shall determine its intercompany_pricing under the appropriate sec_482 method however as long as revproc_63_10 is in effect the cost-plus pricing method of sec_3 should continue to be given effect when a sec_936 cost sharing election has been made and a cost-plus_method of pricing is used if location_savings are taken into account they should be taken into account both for purposes of calculating the income attributable to manufacturing intangibles and in setting intercompany prices so as to avoid double counting the fact that corporation x’s competitors also have manufacturing subsidiaries in puerto rico will not change this result in such a situation it is likely that any location_savings would not be allocated by the market to the puerto rican subsidiaries however as noted above the cost-plus_method of revproc_63_10 does not necessarily follow the arm’s length standard as currently embodied in the sec_482 regulations please call if you have any further questions steven a musher branch chief
